Exhibit 10.3

GMS INC. Equity Incentive Plan

RESTRICTED STOCK UNIT - Notice of Grant

 

GMS Inc. (the “Company”), a Delaware corporation, hereby grants to the Grantee
set forth below (the “Grantee”) Restricted Stock Units (the “Restricted Stock
Units”), pursuant to the terms and conditions of this Notice of Grant (the
“Notice”), the Restricted Stock Unit Award Agreement attached hereto as Exhibit
A (the “Award Agreement”), and the GMS Inc. Equity Incentive Plan (the
“Plan”).  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Award Agreement or, if not defined therein, in
the Plan, unless the context requires otherwise.  Each Restricted Stock Unit
represents the right to receive one (1) Share at the time and in the manner set
forth in Section ‎4 of the Award Agreement.

 

Date of Grant:[●]

 

Name of Grantee:[●]

 

Number of
Restricted Stock Units:[●] Shares

 

Vesting:The Restricted Stock Units shall vest pursuant to the terms and
conditions set forth in Section ‎3 of the Award Agreement.

Vesting

Start Date [●]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 8 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 








IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

GMS INC.

 

 

By:

Name: 

Title: 

 

 

 

GRANTEE

 

 

By:

Name: [●]

 

 

 

 








Exhibit A

 

GMS INC.

Equity Incentive Plan

RESTRICTED STOCK UNIT

Award Agreement

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among GMS Inc. (the “Company”) and the individual set forth on the
signature page to that certain Notice of Grant (the “Notice”) to which this
Award Agreement is attached.  The terms and conditions of the Restricted Stock
Units granted hereby, to the extent not controlled by the terms and conditions
contained in the Plan, shall be as set forth in the Notice and this Award
Agreement.  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Notice or, if not defined therein, in the Plan,
unless the context requires otherwise.

 

1.



No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other affiliates to Terminate the Grantee.

 

2.



Term of Restricted Stock Units

 

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3.



Vesting of Restricted Stock Units.    

 

[Option 1: Subject to the remainder of this Section 3, the Restricted Stock
Units will vest as to thirty three and one third percent (33.3%) on each
anniversary of the Vesting Start Date, such that the Restricted Stock Units
shall become fully (100%) vested as of the third anniversary of the Vesting
Start Date, subject to the Grantee not having Terminated as of the applicable
vesting date.]

 

[Option 2: Subject to the remainder of this Section 3, the Restricted Stock
Units shall become fully (100%) vested upon first anniversary of the Vesting
Start Date, subject to the Grantee not having Terminated prior to such
anniversary.]

 

Except as otherwise provided herein, if the Grantee Terminates for any reason,
the portion of the Restricted Stock Units that has not vested as of such date
shall terminate upon such Termination and be deemed to have been forfeited by
the Grantee without consideration.

 

4.



Settlement

 

Within thirty (30) days following the date on which any portion of the
Restricted Stock Units vest pursuant to Section ‎3 of this Award Agreement (or
Section 6 or 7 of this Award Agreement, if






applicable), the Company shall deliver to the Grantee one (1) Share in
settlement of each Restricted Stock Unit that becomes vested on such vesting
date.

 

5.



Termination of Service 

 

Except as otherwise provided herein, if the Grantee incurs a Termination for any
reason, whether voluntarily or involuntarily, then the portion of the Restricted
Stock Units that have not previously vested shall terminate as of the date of
the Grantee’s Termination and be deemed to have been forfeited by the Grantee
without consideration. If the Grantee incurs a Termination for Cause, then the
Restricted Stock Units (whether or not vested) shall be forfeited and terminate
immediately without consideration upon the effective date of such Termination
for Cause.

 

6.



Retirement of the Grantee

 

(a)If the Grantee Terminates as a result of the Grantee’s Retirement and the
Grantee agrees to be bound by the restrictive covenants set forth in Exhibit B
attached hereto (the “Restrictive Covenants”), then the Grantee shall continue
to vest in the portion of the Restricted Stock Units that were not vested as of
the date of the Grantee’s Retirement for the [Option 1: three-year] [Option 2:
one-year] period following Grantee’s Retirement as if the Grantee’s employment
had not terminated, unless the Grantee violates any of the Restrictive
Covenants.  If, in the sole discretion of the Company, the Grantee violates one
of the Restrictive Covenants, then the Restricted Stock Units shall be
immediately forfeited and cancelled as of the date of such violation.

 

For purposes of this Award Agreement, “Retirement” shall mean the Grantee’s
termination of employment following attainment of age 63 or following attainment
of age 60 plus 5 years of service, whichever is the first to occur.

 

For the avoidance of doubt, the Restrictive Covenants are separate and apart
from, and shall be in addition to, any restrictive covenants the Grantee may be
subject to pursuant to a another agreement or arrangement with the Company.

 

(b)If the Grantee Terminates as a result of the Grantee’s Retirement and the
Grantee does not agree to be bound by the Restrictive Covenants, then the
portion of the Restricted Stock Units that have not previously vested shall
terminate as of the date of the Grantee’s Termination and be deemed to have been
forfeited by the Grantee without consideration.

 

7.



Change in Control

 

(a)If (i) a Change in Control occurs while Grantee is employed by the Company or
one of its Subsidiaries, and (ii) the Restricted Stock Units are not assumed by
the surviving entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee,
then, as of the effective date of the Change in Control, the Restricted Stock
Units shall become immediately vested. 

 

(b)If (i) a Change in Control occurs while Grantee is employed by the Company or
one of its Subsidiaries, (ii) the Restricted Stock Units are assumed by the
surviving entity or






otherwise equitably converted or substituted in connection with the Change in
Control in a manner approved by the Committee, and (iii) within two (2) years
after the effective date of the Change in Control, the Grantee’s employment is
terminated by the Company or one of its Subsidiaries without Cause or, if
applicable, the Grantee resigns for Good Reason (as defined herein), then as of
Grantee’s Termination, the Restricted Stock Units shall be immediately vested. 
For purposes of this Award Agreement, “Good Reason” shall have the meaning, if
any, assigned such term in the employment, severance or similar agreement, if
any, between the Grantee and the Company or one of its Subsidiaries, provided,
however that if there is no such employment, severance or similar agreement in
which “Good Reason” is defined, then “Good Reason” as used herein shall not be
operative and shall not apply to the Restricted Stock Units.

 

8.



Prohibited Activities 

 

(a) No Sale or Transfer. Unless otherwise required by law, the Restricted Stock
Units shall not be (i) sold, transferred or otherwise disposed of, (ii) pledged
or otherwise hypothecated or (iii) subject to attachment, execution or levy of
any kind, other than by will or by the laws of descent or distribution;
provided,  however, that any transferred Restricted Stock Units will be subject
to all of the same terms and conditions as provided in the Plan and this Award
Agreement and the Grantee’s estate or beneficiary appointed in accordance with
the Plan will remain liable for any withholding tax that may be imposed by any
federal, state or local tax authority.

 

(b) Right to Terminate Restricted Stock Units and Recovery. The Grantee
understands and agrees that the Company has granted the Restricted Stock Units
to the Grantee to reward the Grantee for the Grantee’s future efforts and
loyalty to the Company and its affiliates by giving the Grantee the opportunity
to participate in the potential future appreciation of the
Company.  Accordingly, if (a) the Grantee materially violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party, or (b) the Grantee materially breaches or violates the Grantee’s
obligations relating to non-disparagement under any Restrictive Agreement to
which the Grantee is a party, or (c) the Grantee engages in any activity
prohibited by this Section 8 of this Award Agreement, or (d) the Grantee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Grantee is a party, or (e) the Grantee
breaches or violates any non-competition obligations under any Restrictive
Agreement to which the Grantee is a party, or (f) the Grantee is convicted of a
felony against the Company or any of its affiliates, then, in addition to any
other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice, to terminate the
Restricted Stock Units (including the vested portion of the Restricted Stock
Units) without consideration, which shall be of no further force and
effect.  “Restrictive Agreement” shall mean any agreement between the Company or
any Subsidiary






and the Grantee that contains non-competition, non-solicitation, non-hire,
non-disparagement, or confidentiality restrictions applicable to the Grantee.

 

(c) Other Remedies. The Grantee specifically acknowledges and agrees that its
remedies under this Section 8 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Grantee’s breach of any Restrictive Agreement.  In the event that the provisions
of this Section 8 should ever be deemed to exceed the limitation provided by
applicable law, then the Grantee and the Company agree that such provisions
shall be reformed to set forth the maximum limitations permitted.

 

9.



No Rights as Stockholder 

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

 

10.



Taxation Upon Settlement of the Restricted Stock Units; Tax Withholding;
Parachute Tax Provisions

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Restricted Stock Units. The acceptance of the Shares by
the Grantee shall constitute an agreement by the Grantee to report such income
in accordance with then applicable law and to cooperate with Company and its
subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Restricted Stock Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting and settlement of the Restricted Stock Units. The Company shall have the
right to require the payment of any such taxes and require that the Grantee, or
the Grantee’s beneficiary, to furnish information deemed necessary by the
Company to meet any tax reporting obligation as a condition to delivery of any
Shares pursuant to settlement of the Restricted Stock Units. The Grantee may pay
his or her withholding tax obligation in connection with the vesting and
settlement of the Restricted Stock Units, by making a cash payment to the
Company.  In addition, the Committee, in its sole discretion, may allow the
Grantee, to pay his or her withholding tax obligation in connection with the
vesting and settlement of the Restricted Stock Units, by (x) having withheld a
portion of the Shares then issuable to him or her upon settlement of the
Restricted Stock Units or (z) surrendering Shares that have been held by the
Grantee prior to the settlement of the Restricted Stock Units, in each case
having an aggregate Fair Market Value equal to the withholding taxes.   

 








In connection with the grant of the Restricted Stock Units, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

 

11.



Securities Laws 

 

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would: (x)
require the Company to file any registration statement with the Securities and
Exchange Commission (or any similar filing under state law or the laws of any
other county) or to amend or supplement any such filing or (y) violate or cause
the Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country. The Company reserves the right to place restrictions on any Shares the
Grantee may receive as a result of the settlement of the Restricted Stock Units.

 

12.



Modification, Amendment, and Termination of Restricted Stock Units

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

 

13.



Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

If to the Company at the address below:

 








GMS Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, Georgia 30084

Phone:  (800) 392-4619

Attention:  General Counsel

 

If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

14.



Award Agreement Subject to Plan and Applicable Law

 

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award
Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.

 

This Award Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 

15.



Section 409A

 

To the maximum extent permitted, the Restricted Stock Units and this Award
Agreement shall be interpreted to be exempt from Section 409A of the Code or, if
not exempt, in compliance therewith.  Nothing contained herein shall constitute
any representation or warranty by the Company regarding compliance with Section
409A of the Code.  The Company shall have no obligation to take any action to
prevent the assessment of any additional income tax, interest or penalties under
Section 409A of the Code on any Person and the Company, its Subsidiaries and
affiliates, and each of their respective employees and representatives, shall
have no liability to the Grantee with respect thereto.

 

Notwithstanding anything in this Award Agreement to the contrary, to the extent
that the Restricted Stock Units constitute non-exempt deferred compensation for
purposes of Section 409A of the Code, the following shall apply: (i) references
herein to “Change in Control” and “termination of employment” shall mean the
description or definition of “change in control event” or “separation from
service”, respectively, in Section 409A of the Code and applicable regulations;
and (ii) if the Restricted Stock Units become payable by reason of the Grantee’s
separation from service during a period in which the Grantee is a “specified
employee” (as defined in Section 409A of the Code), then the Restricted Stock
Units that would otherwise be payable during the six-month period immediately
following the Grantee’s separation from service will be accumulated through and






paid or provided on the first day of the seventh month following the Grantee’s
separation from service.  

 

16.



Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

17.



Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

18.



Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

19.



Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

20.



Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 








Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section 10 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement. 

 

(a)To the extent that the Grantee, would otherwise be eligible to receive a
payment or benefit pursuant to the terms of this Award Agreement, any employment
or other agreement with the Company or any Subsidiary or otherwise in connection
with, or arising out of, the Grantee’s employment with the Company or a change
in ownership or effective control of the Company or of a substantial portion of
its assets (any such payment or benefit, a “Parachute Payment”), that a
nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Grantee whichever of the
following two alternative forms of payment would result in the Grantee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Grantee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

 

(b)If a reduction in the Parachute Payment is necessary pursuant to clause (a),
then the reduction shall occur in the following order: (1) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; (2) reduction of
cash payments (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); and (3) cancellation of acceleration of
vesting of equity awards not covered under (1) above; provided,  however, that
in the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided,  further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Grantee may designate a different order of reduction.

 

(c)For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part):  (1) do not constitute “parachute payments,”
including giving effect to the recalculation of






stock options in accordance with Treasury Regulation Section 1.280G-1, Q&A 33,
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

 

(d)All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Grantee.

 

(e)The federal tax returns filed by the Grantee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Grantee.  The Grantee shall make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Grantee may delete information unrelated to the Parachute Payment or
Excise Tax and provided,  further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph). 

 

(f)In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Grantee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Grantee but
the Grantee shall control any other issues.  In the event that the issues are
interrelated, the Grantee and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Grantee shall permit the representative of the Company to accompany the Grantee,
and the Grantee and his representative shall cooperate with the Company and its
representative.

 

(g)The Company shall be responsible for all charges of the Accountants.

 

(h)The Company and the Grantee shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

(i)Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Grantee and the repayment obligation null and void.

 

(j)Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit A shall be paid to the Grantee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Grantee or where no taxes are required to be
remitted, the end of the Grantee’s calendar year following the






Grantee’s calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)The provisions of this Exhibit A shall survive the termination of the
Grantee’s employment with the Company for any reason and the termination of the
Award Agreement.








Exhibit B

 

RESTRICTIVE COVENANTS

 

This Exhibit B contains the Restrictive Covenants applicable to the Grantee if
the Grantee agrees to be bound by the Restrictive Covenants as a condition to
receipt of the benefits set forth in Section 6(a) of the Award Agreement. 

 

1.Unauthorized Disclosure.  The Grantee agrees and understands that in the
Grantee’s position with the Company, the Grantee has and shall be exposed to and
has and shall receive information relating to the confidential affairs of the
Company and its direct and indirect subsidiaries and affiliates (the “Company
Group”), including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company Group
and other forms of information considered by the Company Group to be
confidential or in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”).  Confidential Information shall not include
information that is generally known to the public or within the relevant trade
or industry other than due to the Grantee’s violation of this Section 1 of
Exhibit B or disclosure by a third party who is known by the Grantee to owe the
Company an obligation of confidentiality with respect to such information.  The
Grantee agrees that at all times during the Grantee’s employment with the
Company and thereafter, the Grantee shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with the Grantee’s employment with the Company,
unless required by law to disclose such information, in which case the Grantee
shall provide the Company with written notice of such requirement as far in
advance of such anticipated disclosure as possible.  This confidentiality
covenant has no temporal, geographical or territorial restriction.  The Grantee
understands and acknowledges that nothing in this section limits the Grantee’s
ability to report possible violations of federal, state, or local law or
regulation to any governmental agency or entity; to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agencies in connection with any charge
or complaint, whether filed by the Grantee, on the Grantee’s behalf, or by any
other individual; or to make other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation, and the
Grantee shall not need the prior authorization of the Company to make any such
reports or disclosures and shall not be required to notify the Company that the
Grantee has made such reports or disclosures.  In addition, and anything herein
to the contrary notwithstanding, the Grantee is hereby given notice that the
Grantee shall not be criminally or civilly liable under any federal or state
trade secret law for disclosing a trade secret (as defined by 18 U.S.C. § 1839)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or disclosing a trade
secret (as defined by






18 U.S.C. § 1839) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

2.Return of Property.  Upon termination of the Grantee’s employment with the
Company, the Grantee shall promptly supply to the Company all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to the Grantee during or prior to the
Grantee’s employment with the Company, and any copies thereof in the Grantee’s
(or reasonably capable of being reduced to the Grantee’s) possession; provided
that nothing in this Award Agreement or elsewhere shall prevent the Grantee from
retaining and utilizing: documents relating to the Grantee’s personal benefits,
entitlements and obligations; documents relating to the Grantee’s personal tax
obligations; the Grantee’s desk calendar, rolodex, and the like; and such other
records and documents as may reasonably be approved by the Company. To the
extent that the Grantee has electronic files or information in the Grantee’s
possession or control that belong to the Company or contain Confidential
Information (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), on or prior to Grantee’s Termination, or at any other time
the Company requests, the Grantee shall (i) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (ii) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage,
and other media, devices, and equipment, such that such files and information
are permanently deleted and irretrievable; and (iii) provide a written
certification to the Company that the required deletions have been completed and
specifying the files and information deleted and the media source from which
they were deleted. 

3.Non-Competition. By and in consideration of the Company’s grant of the
Restricted Stock Units, and in further consideration of the Grantee’s exposure
to the Confidential Information of the Company Group, the Grantee agrees that
the Grantee shall not, during Grantee’s employment with the Company and for
twelve (12) months following the Grantee’s Termination (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 3 of Exhibit B, so long as the Grantee does
not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof.  For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is actively
engaged in any geographic area in which any member of the Company Group operates
or markets in any business which is in material competition with the business of
any member of the Company Group.  During the Restriction Period, upon request of






the Company, the Grantee shall notify the Company of the Grantee’s then-current
employment status.    

4.Non-Solicitation of Employees.  During the Restriction Period, the Grantee
shall not directly or indirectly contact, induce or solicit (or assist any
Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of any member of the Company Group other than an employee (a) whose
employment was involuntarily terminated by a member of the Company Group after
the Grantee’s Termination and (b) who has not been an employee of the Company
Group for six months or longer.  The foregoing restriction shall not apply to
the placement of general advertisements or other notices of employment
opportunities that are not targeted, directly or indirectly, to any current or
former employee of the Company otherwise covered by the scope of such
restriction so long as the Grantee is not personally involved in the recruitment
or hiring of any such employee subsequent to such general advertisement or other
notice.

5.Interference with Business Relationships.  During the Restriction Period
(other than in connection with carrying out the Grantee’s responsibilities for
the Company Group), the Grantee shall not directly or indirectly induce or
solicit (or assist any Person to induce or solicit) any customer or client of
any member of the Company Group to terminate its relationship or otherwise cease
doing business in whole or in part with any member of the Company Group, or
directly or indirectly interfere with (or assist any Person to interfere with)
any material relationship between any member of the Company Group and any of
their customers or clients so as to cause harm to any member of the Company
Group.

6.Extension of Restriction Period.  The Restriction Period shall be tolled for
any period during which the Grantee is in breach of any of Sections 3, 4 or 5 of
this Exhibit B.

7.Proprietary Rights.  The Grantee shall disclose promptly to the Company any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by the Grantee, either alone or in conjunction with others, during the
Grantee’s employment with the Company and related to the business or activities
of the Company Group (the “Developments”).  Except to the extent any rights in
any Developments constitute a work made for hire under the U.S. Copyright Act,
17 U.S.C. § 101 et seq. that are owned ab initio by a member of the Company
Group, the Grantee assigns and agrees to assign all of the Grantee’s right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including without limitation the
right to sue and recover for past and future infringement.  The Grantee
acknowledges that any rights in any Developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company as the Grantee’s employer.  Whenever requested to do so
by the Company, the Grantee shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interests of the Company Group.  These
obligations shall continue beyond the end of the Grantee’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Grantee while employed by the Company,
and shall be binding upon the Grantee’s






employers, assigns, executors, administrators and other legal
representatives.  If the Company is unable for any reason, after reasonable
effort, to obtain the Grantee’s signature on any document needed in connection
with the actions described in this Section 7 of Exhibit B, the Grantee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Grantee’s agent and attorney in fact to act for and on the
Grantee’s behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of this Section 7 of
Exhibit B with the same legal force and effect as if executed by the Grantee.

8.Remedies.  The Grantee agrees that any breach of the terms of the Restrictive
Covenants contained in this Exhibit B would result in irreparable injury and
damage to the Company Group for which the Company would have no adequate remedy
at law; the Grantee therefore also agrees that in the event of said breach or
any threat of breach, the Company shall be entitled to an immediate injunction
and restraining order to prevent such breach and/or threatened breach and/or
continued breach by the Grantee and/or any and all Persons acting for and/or
with the Grantee, without having to prove damages, in addition to any other
remedies to which the Company may be entitled at law or in equity.  The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Grantee.  The Grantee and the
Company further agree that the provisions of the covenants contained in this
Exhibit B are reasonable and necessary to protect the businesses of the Company
Group because of the Grantee’s access to Confidential Information and the
Grantee’s material participation in the operation of such businesses.  In the
event that the Grantee willfully and materially breaches any of the covenants
set forth in this Exhibit B, then in addition to any injunctive relief, the
Grantee shall forfeit the unvested Restricted Stock Units in their entirety.

9.Applicable Law; Forum Selection; Consent to Jurisdiction.  The Company and the
Grantee agree that, notwithstanding anything in this Award Agreement to the
contrary, this Exhibit B shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia without giving effect to its
conflicts of law principles.  The Grantee agrees that the exclusive forum for
any action to enforce this Exhibit B, as well as any action relating to or
arising out of this Exhibit B, shall be the federal and state courts of the
State of Georgia.  With respect to any such court action, the Grantee hereby
irrevocably submits to the personal jurisdiction of such courts.  The Company
and the Grantee hereto further agree that the courts listed above are convenient
forums for any dispute that may arise herefrom and that neither party shall
raise as a defense that such courts are not convenient forums. 

10.Non-Disparagement. From and after the date of grant and following the
Grantee’s Termination, the Grantee agrees not to make any statement, whether
direct or indirect, whether true or false, that is intended to become public, or
that should reasonably be expected to become public, and that criticizes,
ridicules, disparages or is otherwise derogatory of the Company, any of its
subsidiaries, affiliates, employees, officers, directors or stockholders.  This
Section 10 of Exhibit B shall not in any way limit any of the protected rights
contained in the last two sentences of Section 1 of Exhibit B of this Award
Agreement, or the Grantee’s ability to provide truthful testimony pursuant to a
subpoena, court order or as otherwise required by law.

11.Survival. The obligations of the Grantee under this Exhibit B shall survive
the termination of this Award Agreement and the Grantee’s Termination for the
periods expressly designated in






this Exhibit B or, if no such period is designated, for the maximum period
permissible under applicable law.

 

 

 



